Name: 2001/20/EC: Commission Decision of 21 December 2000 amending Decision 98/128/EC approving the multiannual guidance programme for the fishing fleet of Spain for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 4009)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 2001-01-10

 Avis juridique important|32001D00202001/20/EC: Commission Decision of 21 December 2000 amending Decision 98/128/EC approving the multiannual guidance programme for the fishing fleet of Spain for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 4009) Official Journal L 005 , 10/01/2001 P. 0008 - 0009Commission Decisionof 21 December 2000amending Decision 98/128/EC approving the multiannual guidance programme for the fishing fleet of Spain for the period from 1 January 1997 to 31 December 2001(notified under document number C(2000) 4009)(Only the Spanish text is authentic)(2001/20/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the Fisheries sector(1), and in particular Articles 5 and 6 thereof,Having regard to Council Decision 97/413/EC of 26 June 1997 concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation(2), and in particular Article 9(1) thereof,Whereas:(1) Commission Decision 98/128/EC of 16 December 1997 approving the multiannual guidance programme for the fishing fleet of Spain for the period from 1 January 1997 to 31 December 2001(3) fixes capacity objectives for each segment of the fishing fleet.(2) For vessels less than 12 metres overall, other than trawlers, the capacity objectives are fixed at the level corresponding to the objectives of MAGP III.(3) Under Article 3 of Council Decision 97/413/EC the aggregate capacity of vessels less than 12 metres overall, other than trawlers, may be increased beyond the level at 1 January 1997, or beyond the level corresponding to the objectives of MAGP III, for the period to 31 December 2001 in the framework of programmes for improving safety of navigation at sea.(4) The engine power of a number of such vessels in the Spanish fleet should be increased in order to allow a sufficient margin of safety in poor weather conditions.(5) For this reason the Spanish authorities will implement a programme of engine replacements in which vessel owners will be invited to participate on a voluntary basis.(6) The details of this programme have been communicated to the Commission.(7) The power objectives of the segment concerned should be revised in order to accommodate the resulting increase in engine power of the segment.(8) The measures envisaged in the present Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The table of objectives for the multiannual guidance programmes for the fishing fleet of Spain for the period 1997 to 2001, shown in the Annex to the present Decision, including the footnotes, cancels and replaces that shown in the Annex to Decision 98/128/EC.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 30.12.1999, p. 10.(2) OJ L 175, 30.7.1997, p. 27.(3) OJ L 39, 12.2.1998, p. 59.ANNEXSpain>TABLE>